DUFFY, J.
The plaintiff in the declaration is Anne R. Stewart. With the declaration is filed the contract and account, the cause of action on which suit is brought. Those, by Act of 1914, Chapter 378. become a part of the leadings. The contract is a lease executed by Hyland P. Stewart, agent, as landlord, although it does not disclose on its face, for whom he is acting as agent. The account shows the amount claimed to be due to Anne R. Stewart, owner of 811 North Charles street, the property mentioned in the lease. These facts are equivalent to an averment in the declaration that Hyland P. Stewart in executing the lease was agent for the owner and plaintiff, Anne R. Stewart.
This is sufficient, I think, according to principles of modern pleading. But an averment in the declaration that Hyland P. Stewart was acting as agent of plaintiff when he executed the lease is unnecessary. 8 Wheaton 670, Childress vs. Emory.
Any difficulty growing out of the seal of the agent on the lease is obviated by Act 1914, Chapter 108. Demurrer overruled.